DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague and unclear reciting “fluidic pathways”, “flow path”.  It is unclear if the applicant is trying to claim structures, such as microchannels, or function of a fluid, such as a way of fluid flow.
Claim 11 is unclear reciting “which defines a flow path from the set of outlets to the set of inlets without direct coupling between the set of outlets and the set of inlets by microfluidic channels”.  It is unclear if the applicant trying to claim structures of a flow path and microfluidic channels, or describing a flow path.  Is the flow path the same structure as microfluidic channels?  Is the flow path the same as the flow path in L10?

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13 & 16-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Szita et al. (US 2021/0252509).
Szita et al. teach:
11. A system for fluid delivery, the system comprising: 
a microfluidic chip (1220) comprising a surface capable for one of single cell capture and tissue processing (see Fig. 12 & ¶ 0086 for example); 
a manifold (1202) supporting the microfluidic chip (see Fig. 12 & ¶ 0082-0087) and comprising: 
a manifold inlet and a manifold outlet (e.g., inlet/outlet port 8 ¶ 0071 & Fig. 1A, 1B), the manifold fluidly coupled with the microfluidic chip (see Figs. 1A, 2, 8, 12 & ¶ 0082-0087), 
a fluid delivery region recessed into the manifold (see i.e., recessed region of 1214 (opening) in Fig. 12 for example) and positioned between the manifold inlet and the manifold outlet (see Fig. 12), the fluid delivery region spanning the surface of the microfluidic chip (see Figs. 1A, 2, 8, 12, for example) and providing a flow path over the surface (i.e., flow path forming a culture chamber ¶ 0086), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching fluidic pathways (e.g., flow dividers, see annotated Fig. 1B), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching fluidic pathways (e.g., flow dividers, see annotated Fig. 1B), 
wherein the set of outlets with the first set of branching fluidic pathways and the set of inlets with the second set of branching fluidic pathways are symmetrically opposed across the fluid delivery region (see dotted line “C” in Fig. 1B for example), which defines a flow path from the set of outlets to the set of inlets without direct coupling between the set of outlets and the set of inlets (see Figs. 1A, 2, 8, 12, for example), and 
wherein the first and the second sets of branching fluidic pathways are capable of driving uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets (see ¶ 0105 for example); and 
a seal (e.g., gasket 4, 14) between the microfluidic chip and the manifold (see Figs. 1A & 2 for example).

    PNG
    media_image1.png
    436
    983
    media_image1.png
    Greyscale

With regard to limitations in claims 11, 12, 13, 20 (e.g., “…for one of single cell capture and tissue processing”, “wherein the first and the second sets of branching fluidic pathways drive uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets”, “…that promotes uniform flow across the region during use”, “…promoting uniform flow across the region”, “for processing a biological sample comprising a single cell and a tissue biopsy specimen” etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 12, 13 & 16-19, Szita et al. teach:
12. The system of Claim 11, wherein each branching fluidic pathway of the first and the second sets of branching fluidic pathways comprises a length and a spacing relative to adjacent branching fluidic pathways (see Fig. 1B for example) capable of promoting uniform flow across the fluid delivery region (see ¶ 0105 for example).
13. The system of Claim 11, wherein the first set of branching fluidic pathways has branching fluidic pathways of a uniform length (see Fig. 1B for example), capable of promoting uniform flow across the fluid delivery region (see ¶ 0105 for example).
16. The system of Claim 11, wherein the fluid delivery region is a recessed region, wherein the recessed region comprises a first tier and a second tier deeper than the first tier within the manifold (see Fig. 12 for example), at least one of the first tier and the second tier seating the seal at an interface between the manifold and the microfluidic chip (see ¶ 0106 for example), and wherein the set of openings open into peripheral regions of a surface of the manifold defined by the second tier (see Fig. 12 for example).
17. The system of Claim 16, wherein the first tier and the second tier define a gap between the fluid delivery region of the microfluidic chip and the manifold, wherein the gap is exposed to receiving fluid flow from the set of outlets to the set of inlets (see Fig. 12 for example).
18. The system of Claim 17, wherein the microfluidic chip is exposed to the gap and configured to receive fluid flow from within the gap (see Figs. 6 & 12 for example).
19. The system of Claim 16, further comprising a clamp (see ¶ 0194 for example) comprising an operation mode for biasing the microfluidic chip against the seal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szita et al. (US 2021/0252509) in view of Shaikh et al. (US 2013/0287645).
Regarding claims 14 & 15, Szita et al. do not explicitly teach: 14. The system of Claim 11, wherein the first set of branching fluidic pathways comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets.  15. The system of Claim 14, wherein the second set of branching fluidic pathways comprises a set of sequentially converging pathways, from an upstream direction to a downstream direction, that terminate at the manifold outlet.

Shaikh et al. teach a system (e.g., flowcell assembly 160) comprising: 
the microfluidic chip (i.e., midsection of 110); 
a manifold (upstream/downstream of 110) comprising: 
a manifold inlet (140) and a manifold outlet (140), the manifold fluid coupled with the microfluidic chip (¶ 0044), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching fluidic pathways (see annotated Fig. 9), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching fluidic pathways (see annotated Fig. 9), 
wherein the set of outlets and the set of inlets are symmetrically opposed across a manifold axis (see annotated Fig. 9), and 
wherein morphology of the first and the second sets of branching fluidic pathways is capable of providing uniform distribution of flow from the set of outlets, across a region over the microfluidic chip (see annotated Fig. 9) when the microfluidic chip is interfaced with the manifold, and to the set of inlets during use of the system (it is noted that since all structural elements are taught the capability would be taught); and 
a seal (130).  
wherein each branching fluidic pathway of the first and the second sets of branching fluidic pathways comprises a length and a spacing relative to adjacent branching fluidic pathways (see Fig. 9 for example) capable of promoting uniform flow across the region during use (it is noted that since all structural elements are taught the capability would be taught).  
wherein the first set of branching fluidic pathways has branching fluidic pathways of a uniform length (see Fig. 9 for example), capable of promoting uniform flow across the region (it is noted that since all structural elements are taught the capability would be taught).  
wherein the first set of branching fluidic pathways comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets (see Fig. 9 for example).  
wherein the second set of branching fluidic pathways comprises a set of sequentially converging pathways, from an upstream direction to a downstream direction, that terminate at the manifold outlet (see Fig. 9 for example).  


    PNG
    media_image2.png
    812
    1116
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Szita et al. with the teaching of Shaikh et al. for parallel analysis (¶ 0060).

Claim(s) 20 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szita et al. (US 2021/0252509) in view of Bort et al. (US 2014/0161686).
Regarding claims 20 & 21, Szita et al. teach a fluid delivery module comprising: a set of chambers (e.g., interconnects 1216) that contain the at least one fluid (hESC medium) for processing a biological sample and an actuator (e.g., syringe pump) configured to access at least one chamber of the set of chambers (¶ 0238, 0241), and a reservoir (e.g., tubing ¶ 0241) coupled to the manifold inlet.
However, Szita et al. do not explicitly teach: 20. The system of Claim 11, further comprising a fluid delivery module comprising: a cartridge having a set of chambers that contain the at least one fluid for processing a biological sample comprising a single cell and a tissue biopsy specimen, and an actuator coupled to an opener configured to access at least one chamber of the set of chambers, wherein the cartridge is configured to rotate about a shaft having an axis, in order to align a chamber of the set of chambers with the opener.  21. The system of Claim 20, further comprising a reservoir coupled to the manifold inlet and aligned with a fluid transmitter coupled to the opener, wherein a content of the chamber is configured to pass from the fluid transmitter into the reservoir.

Bort et al. teach a fluid delivery system (3900) comprising a fluid delivery module comprising: a cartridge (3928) having a set of chambers (3930) that contain the at least one fluid for biological analysis and an actuator (e.g., switch 1536) coupled to an opener (e.g., wire 1530, coil 1542 ¶ 0081-0087); see also piercer 150) configured to access at least one chamber of the set of chambers (see Figs. 47A-47C for example), wherein the cartridge is configured to rotate about a shaft having an axis (4712), in order to align a chamber of the set of chambers with the opener (see Figs. 47A-47C for example).  The system further comprising a reservoir (4524b) coupled to a manifold inlet (4518) and aligned with a fluid transmitter (upstream channel of 4524b) coupled to the opener (see Fig. 46 for example), wherein a content of the chamber is configured to pass from the fluid transmitter into the reservoir (see Fig. 46 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Szita et al. with a fluid delivery module of Bort et al., since integrating a rotatable dispenser system with multiple preloaded reservoirs (Bort et al. ¶ 0050-0052) would provide the module to drain sequentially (Bort et al. ¶ 0146) thereby reducing user input, and for convenience. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Facer et al. (US 2005/0214173) teach a system for fluid delivery comprising a manifold (800) and a fluid delivery region recessed into the manifold (see i.e., recessed region of 807 in Fig. 8B for example) for alignment (¶ 0096).
Strand et al. (US 2006/0037915) teach a plurality of branching channels (see Fig. 28 for example).
Wilding et al. (US 6551841) teach a plurality of branching channels (see Fig. 18 for example).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798